UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1876


MAURINE E. AKWI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 25, 2011                 Decided:   May 12, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Susan Bennett
Green, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurine E. Akwi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    dismissing     her     appeal       from    the   Immigration         Judge’s

denial of her applications for relief from removal.

            Akwi   first     challenges          the    determination       that     she

failed to establish eligibility for asylum.                      To obtain reversal

of   a   determination     denying    eligibility         for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Akwi fails to show that the evidence compels a contrary

result.    See 8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

            Having failed to qualify for asylum, Akwi cannot meet

the more stringent standard for withholding of removal.                          Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).           Finally, we uphold the finding below

that Akwi failed to demonstrate that it is more likely than not

that she would be tortured if removed to Cameroon.                           8 C.F.R.

§ 1208.16(c)(2) (2010).

            Accordingly,     we    deny        the    petition    for    review.      We

dispense    with   oral     argument       because        the    facts     and     legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3